UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 98-4822

WILLIAM SHORTER,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                               No. 98-4823
XAVIER MARCELLUS PAUL, a/k/a
Snap,
Defendant-Appellant.

Appeals from the United States District Court
for the Eastern District of Virginia, at Alexandria.
James C. Cacheris, Senior District Judge.
(CR-98-192-A)

Submitted: July 7, 1999

Decided: August 19, 1999

Before HAMILTON, LUTTIG, and MICHAEL,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Suzanne Little, Alexandria, Virginia; Robert W. Mance, III, Washing-
ton, D.C., for Appellants. Helen F. Fahey, United States Attorney,
Morris R. Parker, Jr., Assistant United States Attorney, Alexandria,
Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

William Shorter and Xavier Marcellus Paul appeal their convic-
tions for conspiracy to possess with intent to distribute crack cocaine
in violation of 21 U.S.C. § 846 (1994). Paul also challenges his sen-
tence. Both Appellants allege that sufficient evidence did not exist to
support their conviction for a single conspiracy, as charged in the
indictment. Shorter challenges the sufficiency of the evidence for con-
spiracy to possess with intent to distribute crack cocaine and the
court's ruling allowing the grand jury testimony of a witness at trial
to be read into the record. Paul challenges the court's calculation of
the amount of drugs attributable to him and a two-level enhancement
he received for obstruction of justice. Finding no error, we affirm the
judgments.

We conclude that sufficient evidence existed to support Shorter's
conviction for conspiracy to possess with intent to distribute crack
cocaine. To prove a drug conspiracy, the prosecution must show that:
(1) an agreement to possess the drugs with intent to distribute existed
between two or more persons; (2) the defendant knew of the conspir-
acy; and (3) the defendant knowingly and voluntarily became a part
of the conspiracy. See United States v. Burgos , 94 F.3d 849, 857 (4th
Cir. 1996) (en banc), cert. denied, #6D6D 6D# U.S. ___, 65 U.S.L.W. 3586
(U.S. Feb. 24, 1997) (No. 96-6868). A defendant may be convicted of

                    2
conspiracy without knowing all the conspiracy's details, as long as he
joins the conspiracy understanding its unlawful nature and willfully
joins in the plan on at least one occasion. See id. at 858. Once the
existence of a conspiracy is established, only a slight link between a
defendant and the conspiracy is needed to support a conviction. See
United States v. Brooks, 957 F.2d 1138, 1147 (4th Cir. 1992). Several
co-conspirators testified at trial and connected Shorter to the conspir-
acy. It is evident that Shorter knowingly received his supply from
conspiracy members and relied upon the supply and manufacturing
provided by the conspiracy.

Shorter and Paul argue that the evidence at trial failed to establish
the existence of a single conspiracy of which they were both a part.
A single conspiracy exists where there is one overall agreement or
general business venture, see United States v. Leavis, 853 F.2d 215,
218 (4th Cir. 1988), or where there is a permissible inference that
each actor was aware of his role in a larger organization. See United
States v. Vanwort, 887 F.2d 375, 383-84 (2d Cir. 1989). We find that
the evidence in this case established one overall agreement to distrib-
ute crack cocaine. It is not unusual for a conspiracy to exist involving
multiple suppliers. See United States v. Johnson , 54 F.3d 1150, 1154-
55 (4th Cir. 1995) (single conspiracy even though competition for
multiple suppliers and customers); United States v. Banks, 10 F.3d
1044, 1054 (4th Cir. 1993) (single conspiracy even though parallel,
and sometimes competing, suppliers).

Shorter contends that the district court erred in admitting the grand
jury testimony of Maria Wright, a Government witness, as a past rec-
ollection recorded because the court did not make evidentiary find-
ings that the incidents were fresh in Wright's memory at the time they
were recorded and that her testimony was an accurate reflection of her
memory. This court reviews evidentiary rulings for an abuse of dis-
cretion. See United States v. D'Anjou, 16 F.3d 604, 610 (4th Cir.
1994).

Federal Rule of Evidence 803(5) excepts from the hearsay rule a
recorded recollection. Admission of portions of grand jury testimony
is a proper use of the recorded recollection exception. See United
States v. Barrow, 363 F.2d 62, 67 (3d Cir. 1966). To be admitted, the
Government must establish the foundation requirements that (1) the

                    3
witness once had knowledge about the matters in the document, (2)
the witness now has insufficient recollection to testify fully and accu-
rately, and (3) the record was made at a time when the matter was
fresh in the witness' memory and reflected the witness' knowledge
correctly. See Fed. R. Evid. 803(5); United States v. Edwards, 539
F.2d 689, 691-92 (9th Cir. 1976).

Shorter only argues that the Government did not demonstrate that
the witness' memory was fresh at the time she testified at the grand
jury proceeding and whether the transcript accurately reflected her
testimony. We conclude, considering the circumstances surrounding
Wright's grand jury and trial testimony, that the court did not abuse
its discretion in admitting the grand jury testimony in accordance with
Fed. R. Evid. 803(5). See United States v. Senak , 527 F.2d 129, 141
(7th Cir. 1975).

Paul argues that the 3598 grams of crack cocaine attributed to him
as the result of his role in the conspiracy is clearly erroneous. The
Pre-Sentence report (PSR) and the court relied upon the testimony of
three witnesses, William Roberts, Darren Brown, and Marie Lebby,
in calculating the amounts. The court reviews the trial court's factual
determinations as to drug quantity for sentencing purposes for clear
error. See United States v. Fletcher, 74 F.3d 49, 55 (4th Cir. 1996).
The court's decision to adopt the PSR calculation was based on the
court's assessment of the evidence at trial, and the court specifically
noted that it relied upon its determination of the witnesses' credibility.
This court is "doubly" reluctant to overturn factual findings of the
trial court when the determination rests upon the demeanor and credi-
bility of witnesses. See D'Anjou, 16 F.3d at 614. We find that the
record does not reveal that the court clearly erred in attributing 3598
grams of crack cocaine to Paul.

Finally, Paul argues that the court erred by increasing his offense
level by two levels for obstruction of justice under U.S. Sentencing
Guidelines Manual § 3C1.1 (Nov. 1998), because Paul perjured him-
self at trial. Perjury is conduct that warrants the enhancement. See id.
at n.3. An enhancement for perjury is sufficient if the court's finding
"`encompasses all of the factual predicates for a finding of perjury.'"
United States v. Castner, 50 F.3d 1267, 1279 (4th Cir. 1995) (quoting
United States v. Dunnigan, 507 U.S. 87, 94-95 (1993)). The court

                     4
must find that a defendant "`gave false testimony concerning a mate-
rial matter with the willful intent to provide false testimony, rather
than as a result of confusion, mistake, or faulty memory.'" Id.

The court applied the enhancement because Paul testified that he
never sold or dealt with drugs in the conspiracy. The court found
"[Paul's] testimony concerning the drug aspect of the case in dealing
with this was a material matter which was intended to mislead a jury
. . . ." (J.A. 951). Therefore, the district court found that Paul's testi-
mony was willfully false and involved material matters. These find-
ings were sufficient as a matter of law and were not clearly erroneous.
See Castner, 50 F.3d at 1279.

We therefore affirm the judgments. We deny Shorter's motion to
file a pro se supplemental brief. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                     5